In the Missouri Court of Appeals
             Eastern District
FEBRUARY 24, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100899   MAGDALENA VARGO, APP V. CITY OF ST. LOUIS, RES

2.   ED100990 ANTON FANTROY, APP V STATE OF MISSOURI, RES

3.   ED100995 STATE OF MISSOURI, RES V JOSEPH LAMPE, APP

4.   ED101009 STATE OF MISSOURI, RES V THEODIS RICHMOND, APP

5.   ED101369 JOSE LUGOS-CAMPOS, APP V STATE OF MISSOURI, RES

6.   ED101448 PAULA M. BEAM, APP V STATE OF MISSOURI, RES

7.   ED101496 STEVEN BARNETT, APP V STATE OF MISSOURI, RES

8.   ED101598 SHARISSA ROCKWELL, APP V DIERBERGS & DES, RES

9.   ED101992 GP&W, APP V DAIBES OIL ET AL., RES